1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    REGINALD JOHNSON,                                 )   Case No.: 1:19-cv-00984-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )
10            v.                                       )   ORDER CONTINUING SETTLEMENT
                                                           CONFERENCE TO MAY 28, 2020
                                                       )   AT 9:30 A.M.
11   STUART SHERMAN, et al.,
                                                       )
12                                                     )
                      Defendants.                      )
13                                                     )
                                                       )
14                                                     )

15            Plaintiff Reginald Johnson is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17            On January 31, 2020, the Court set this case for settlement conference on April 7, 2020 at 9:30
18   a.m. before Magistrate Judge Barbara A. McAuliffe.
19            Due to a calendar conflict, the settlement conference is HEREBY rescheduled from April 7,
20   2002 to May 28, 2020, at 9:30 a.m. before Magistrate Judge Barbara A. McAuliffe. The parties
21   settlement statements are due no later than May 21, 2020. All other provisions of the Court’s January
22   31, 2020 order remain in full force and effect.
23
24   IT IS SO ORDERED.
25
     Dated:        February 3, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
